DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered.
Applicant’s arguments with respect to the drawings have been considered and are persuasive.  The amendment to the drawings and the specification resolve the objection raised in the prior Office Action.  However, upon further review, another issue with the figure numerals was discovered, and will be detailed below.
Applicant’s arguments with regard to the 112 rejection of claim 3 have been fully considered and are persuasive.  The Examiner also reconsidered the rejection in view of paragraph 0026 of the specification which recites that “the balloon member may expand by any suitable means, including but not limited to the use of a magnetically-controlled tension member that expands upon removal of an associated dilator 800 having magnetic properties complementary to that of the balloon member 400 and/or balloon sheath 300.”  Therefore, that rejection is withdrawn.
The amendment to claim 2 obviates the prior 112 rejection of claim 2.  Therefore, the rejection is withdrawn.
Applicant’s arguments with regard to the rejection of claim 1 over Zadno-Azizi has been fully considered and is convincing.  Therefore, the rejection is withdrawn.  However, upon further consideration, a new rejection is made in view of Laufer et al (US 6,083,255).
Specification
The disclosure is objected to because of the following informalities: The specification is objected to because the paragraph 0021 recites inner wall 402 and outer wall 404 which appears to be the reverse of the arrangement shown in fig. 2.  Paragraph 0022 recites outer wall 402 and inner wall 404 which appears to be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laufer et al (US 6,083,255).
Regarding claim 1, Laufer discloses a balloon sheath 102 comprising a tubular shaft 104 defining a suction passage (col. 7, lines 49-50).  The term “suction passage” is interpreted to be an intended use limitations meaning a passage capable of receiving suction. The tubular shaft is interpreted to define a suction passage because fluid passes from the balloon back to the circulation pump 112 (fig. 6, col. 7, line 54), the circulation pump creating flow in the catheter via a pressure differential which would be negative to cause the fluid to flow through lumen 104 toward the pump.  Laufer further discloses a tubular shaft proximal end (end of 102 at bottom of Fig. 6) and a tubular shaft distal end (end of 102 at top of Fig. 6 adjacent to the balloon 100), the length of the suction passage being greater than a distance between the tubular shaft proximal end and the tubular shaft distal end (distal end of suction passage 104 is distal to the shaft distal end/base of the balloon, and the proximal end extends to the pump 112 which is proximal to the shaft distal end as can be seen in fig. 6), and a balloon member 100 positioned circumferentially about a portion of the suction passage (fig. 6), and defining a balloon fluid passage having a diameter greater than the diameter of the suction passage (fig. 6), the balloon fluid passage being in fluid communication with the suction passage (col. 7, lines 54-57; fig. 6).
Regarding claim 2, Laufer discloses a method for performing a medical procedure, the method comprising inserting a balloon sheath 102 into a patient’s body (col. 6, lines 25-27), the balloon sheath 102 comprising a tubular shaft 104 defining a suction passage (col. 7, lines 49-50).  The term “suction passage” is interpreted to be an intended use limitations meaning a passage capable of receiving suction. The tubular shaft is interpreted to define a suction passage because fluid passes from the balloon back to the circulation pump 112 (fig. 6, col. 7, line 54), the circulation pump creating flow in the catheter via a pressure differential which would be negative to cause the fluid to flow through lumen 104 toward the pump.  Laufer further discloses a tubular shaft proximal end (end of 102 at bottom of Fig. 6) and a tubular shaft distal end (end of 102 at top of Fig. 6 adjacent to the balloon 100), the length of the suction passage being greater than a distance between the tubular shaft proximal end and the tubular shaft distal end (distal end of suction passage 104 is distal to the shaft distal end/base of the balloon, and the proximal end extends to the pump 112 which is proximal to the shaft distal end as can be seen in fig. 6), and a balloon member 100 positioned circumferentially about a portion of the suction passage (fig. 6), and defining a balloon fluid passage having a diameter greater than the diameter of the suction passage (fig. 6), the balloon fluid passage being in fluid communication with the suction passage (col. 7, lines 54-57; fig. 6).
Allowable Subject Matter
Claim 3 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783